In three related child protective proceedings pursuant to Family Court Act article 10, the father appeals from an order of fact-finding of the Family Court, Queens County (Salinitro, J.), dated April 3, 2006, which, after a fact-finding hearing, found that he neglected the subject children.
Ordered that the order of fact-finding is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court’s determination that he neglected the subject children by virtue of his drug use and his commission of an act of domestic violence in their presence is supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Michelle L., 24 AD3d 443, 444 [2005]; Matter of Ayana Jean L., 23 AD3d 472, 473 [2005]; Matter of Sheneika V., 20 AD3d 541, 542 [2005]; Matter of Aminat O., 20 AD3d 480, 481 [2005]; Matter of Ziaire M., 309 AD2d 938, 939 [2003]). Santucci, J.P., Krausman, Lifson and Dillon, JJ., concur.